101 F.3d 680
NOTICE: First Circuit Local Rule 36.2(b)6 states unpublished opinions may be cited only in related cases.Maureen F. FRECHETTE, Plaintiff, Appellant,v.Paul RUANE, et al., Defendants, Appellees.
No. 96-1103.
United States Court of Appeals, First Circuit.
Dec. 3, 1996.

Maureen F. Frechette on brief pro se.
Nancy Ankers White, Special Assistant Attorney General, and Marci R. Gelb, Counsel, Department of Correction, on brief for appellee.
Before SELYA, CYR and BOUDIN, Circuit Judges.
PER CURIAM.


1
Upon a careful review of the issues and arguments in the parties' briefs and the record presented on appeal, the judgment of the district court is affirmed.  See Loc.  R. 27.1.